DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-14 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
Group I, claim(s) 1-12, drawn to a process for obtaining a renewable hydrocarbon stream suitable as a component of gasoline formulations.
Group II, claim(s) 13, drawn to a renewable hydrocarbon stream, obtained by the process as recited in Group I.
Group III, claim(s) 14, drawn to a gasoline formulation, comprising the renewable hydrocarbon stream recited in Group II.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Owen et al. (US 3,969,426) disclose a method and catalyst employed for effecting the conversion of lower alcohols particularly methanol to high octane products boiling throughout the gasoline boiling range (col. 1, lines 30-34). Owen et al. disclose a process comprising fluid catalytic cracking of methanol at 750 °F (399 °C), catalyst/feed wt. ratio of 6.6 at a pressure of 30 psig (~2.06 barg) using an Y-type zeolite (cols. 5-6, Example 1, Table 1, Run # 591,590). A stream comprising C8-C10 hydrocarbons is obtained and used for gasoline blending operations (col. 14, lines 41-45). It is known in the art that methanol is considered a by-product of ethanol production from sugar cane as evidenced by Albarelli et al. (Multi-objective optimization of a sugarcane biorefinery for integrated ethanol and methanol production, 2017, Energy, Vol. 138, pp. 1281-1290).
As set forth above, the renewable hydrocarbon stream obtained from a dehydration reaction of a feed of by-products from ethanol production from sugar cane taught by Owen et al., as evidenced by Albarelli et al. meets the “special technical feature”.
Since the “special technical feature” linking Groups I, II and III is disclosed by Owen et al., as evidenced by Albarelli et al., the "special technical feature" lacks novelty or inventive step and does not make a contribution over the prior art. Therefore, no single general inventive concept exists and restriction is appropriate. 
During a telephone conversation with Mr. Brett S. Sylvester on 07/21/2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
For recordation purposes, it is noted herein that since claim 14 recites “implementing the method according to claim 1”, claim 14 will be examined in response to “A facility for producing biomethane by purifying biogas from non-hazardous waste storage facilities that can implement the method for producing biomethane as recited in claim 1”. It is respectfully suggested that, in the response to the instance Office action, incorporate all or a portion of claim 1 into claim 14, thereby make the claim 14 as a stand-alone claim, since claim 1 is considered a withdrawn claim as set forth above.   

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in WIPO on 11/15/2017. It is noted, however, that applicant has not filed a certified copy of the PCT/GB2017/053439 application as required by 37 CFR 1.55.

Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1 recites “Process for obtaining a renewable hydrocarbon stream suitable as a component of gasoline formulations” in lines 1-2. It is respectfully suggested to amend the limitation to “A process for obtaining a renewable hydrocarbon stream suitable as a component of gasoline formulations”. 
2” in lines 5-6 which lack antecedent bases. It is respectfully suggested to amend the limitation to “in a a 2”.
Claim 1 recites “the catalyst/feed ratio” which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a 
Claims 2-12 recite “Process according to claim X” in preamble. It is respectfully suggested to amend the limitation to “The process according to claim X”
Claim 4 recites “in the range from 80 to 100%” which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “in a 
Claim 7 recites “the stream” in line 2. It is respectfully suggested to amend the limitation to “the hydrocarbon stream”.
Claim 8 recites “in the range of 450-500 [Symbol font/0xB0]C” in line 2 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “in a 
Claim 9 recites “in the range from” in line 2 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “in a 
Claim 12 recites “in the range from 90 to 100%” in line 2 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “in a .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: (i) obtaining liquid product comprising component(s) of gasoline formulation from the recited dehydration reaction, and (ii) recovering said component(s) of gasoline formulation. 
Claims 2-12 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.
Claim 2 recites “the liquid product” in lines 1-2 which lacks an antecedent basis. 
In regard to claims 2 and 6, claim 2 recites “preferably from 20 to 50 [Symbol font/0xB0]C”, and claim 6 recites “more preferably the isoamyl alcohol present therein”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 2 recites the broad recitation “a range of 20 to 70 [Symbol font/0xB0]C”, and the claim also recites “preferably from 20 to 50 [Symbol font/0xB0]C” which is the narrower statement of the range/limitation. Claim 6 recites the broad recitation “fusel oil”, and the claim also recites “more preferably the isoamyl alcohol present therein” which is the narrower statement of the range/limitation.  
Claims 3 and 7 recite “primarily”.  This is considered indefinite for the following reasons: It is unclear how much of the desired component(s) constitute “primarily” in the mixture that comprises the desired component(s).

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 5, 8, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al. (US 3,969,426, hereinafter “Owen”), as evidenced by Albarelli et al. (Multi-objective optimization of a sugarcane biorefinery for integrated ethanol and methanol production, 2017, Energy, Vol. 138, pp. 1281-1290, hereinafter “Albarelli”).
In regard to claims 1, 10 and 11, Owen discloses a method and catalyst employed for effecting the conversion of lower alcohols particularly methanol to high octane products boiling throughout the gasoline boiling range. Owen discloses a dehydration process using fluidized catalytic reactor comprising (cols. 5-7, Example 1):
(i) Providing a methanol feed (2, Figure) to a riser reactor (i.e., fluidized bed catalytic reactor) (30, Figure) through a conduit (22, Figure). For recordation purposes, it is noted herein that regarding the limitation of "ethanol production from sugar cane”, per MPEP, it is acknowledged that the ethanol recited in claim 1 and dependent claim is product-by-process claims which are not limited to the manipulations of the recited steps, but the structure (i.e., physical and chemical properties) implied by the steps. During the examination of the claimed invention, the ethanol recited in claim 1 is only limited (characterized) by the physical properties and the composition of ethanol as recited in claim 1 and its dependent claim(s) and is not limited by the source material of the ethanol. See MPEP 2113. It is known in the art that methanol is considered a by-product of ethanol production from sugar cane as evidenced by Albarelli et al. (Multi-objective optimization of a sugarcane biorefinery for integrated ethanol and methanol production, 2017, Energy, Vol. 138, pp. 1281-1290).

(iii) The dehydration reaction conditions comprise a temperature range of 900 [Symbol font/0xB0]F – 1200 [Symbol font/0xB0]F (483 [Symbol font/0xB0]C -538 [Symbol font/0xB0]C) and a pressure range of 0-30 psig (0-2.06 Kgf/cm2g)(col. 15, line 6 thru col. 16, line 3). This renders the recited temperature and pressure ranges prima facie obvious. See MPEP 2144.05.  In an embodiment, Owen discloses a catalyst/oil ratio of 6.6 (cols. 5-6, Example 1, Run number 591) which is in the recited catalyst/feed ratio (claim 1 and claim 11). 

In regard to claim 2, Owen discloses that, in the distillation column (36, Figure), a fraction lower boiling than C8 aromatics is obtained (col. 13, lines 47-57) which renders the distillation temperature range of from 20 [Symbol font/0xB0]C to 70 [Symbol font/0xB0]C prima facie obvious depending on the hydrocarbon composition contained in the fraction lower boiling than C8 aromatics. 

In regard to claim 5, Owen discloses the vaporous hydrocarbons in conduits 16, Figure and 28, Figure are combined and passed by conduit 34, Figure to a product fractionator (36, Figure).  Since the riser reactors are operated at different temperatures depending on the desired product selectivity and/or composition (col. 3, line 40 thru col. 4, line 19), the combination of riser reactor products inherently directs a cooling/heating of the dehydration product which renders the recited limitation obvious.  

In regard to claims 8 and 9, Owen discloses the dehydration reaction conditions comprise a temperature range of 900 [Symbol font/0xB0]F – 1200 [Symbol font/0xB0]F (483 [Symbol font/0xB0]C -538 [Symbol font/0xB0]C) and a pressure range of 0-30 psig (0-2g) (col. 15, line 6 thru col. 16, line 3). This renders the recited temperature and pressure ranges prima facie obvious. See MPEP 2144.05. 

Claims 3, 4, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Owen, as applied to claim 1 above, and further in view of Buschken et al. (DE 10 2009 026586 A1, all excerpts from the attached English translation, hereinafter “Buschken”).

In regard to claim 3, Owen discloses a method and catalyst employed for effecting the conversion of lower alcohols particularly methanol to high octane products boiling throughout the gasoline boiling range. 
Owen does not explicitly disclose the feedstock comprises C5 alcohol thereby obtaining C5 olefins.
Buschken discloses a process for the preparation of 3-methyl-1-butene, in which a feedstock containing 3-methyl-1-butanol is provided; wherein the feed is subjected to catalytic dehydration to produce a reaction product; wherein the reaction product contains at least the following components: 3-methyl-1-butene, di (3-methylbutyl) ether, water and unreacted 3-methyl-1-butanol; in which the reaction product is separated by distillation and water separation into a low boiler fraction, a high boiler fraction and a water fraction; wherein the low boiler fraction contains 3-methyl-1-butene; wherein the high boiler fraction contains di (3-methylbutyl) ether and unreacted 3-methyl-1-butanol; wherein the water fraction contains substantially water; and wherein the high boiler fraction is at least partially recycled to the dehydration (page 1, Abstract). Buschken discloses the use of alumina catalyst (paragraphs [0033]-[0034]). Buschken discloses 3-methyl-1-butene can be used as monomer or comonomer for the preparation of polymers or copolymers (paragraph [0003]).
It is noted that both the Owen and Buschken references direct a catalytic dehydration process for converting alcohols into fuel and/or chemicals in the presence of catalyst comprising alumina.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Owen to provide the feedstock comprising C5 alcohol thereby obtaining C5 olefins as taught by Buschken, because Buschken discloses a process for the preparation of 3-methyl-1-butene, in which a feedstock containing 3-methyl-1-butanol (page 1, Abstract), and Buschken discloses 3-methyl-1-butene can be used as monomer or comonomer for the preparation of polymers or copolymers (paragraph [0003]), consequently, this involves application of a known feedstock composition to improve a known alcohol catalytic dehydration process to yield predictable product composition comprising C5 olefins.

In regard to claims 4, 7 and 12, since Owen, in view of Buschken, discloses the same process of a catalytic dehydration reaction as that recited in claim 4, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Owen, in view of Buschken, to function the same as the process recited in claim 4.  Specifically, it is asserted that one would reasonably expect the process of Owen, in view of Buschken, would results in a process having the degree of conversion of the byproducts from ethanol production from sugar cane into olefins with 5 carbons is in the range from 80 to 100% (claim 4), or the degree of conversion of the by-product from ethanol production from sugar cane into olefins 

In regard to claim 6, Buschken discloses a process for the preparation of 3-methyl-1-butene, in which a feedstock containing 3-methyl-1-butanol is provided (page 1, Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772